               Case 2:21-cv-00239-BJR Document 11 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    TERRANCE DUANE MITCHELL,

 9                                  Plaintiff,             Case No. C21-239-BJR

10           v.                                            ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION AND
11    DOW CONSTANTINE, et al.,                             DISMISSING ACTION

12                                  Defendants.

13

14          Before the Court is a Report and Recommendation by the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, that recommends dismissal of this action. Plaintiff has

16   not filed objections to the Report and Recommendation.

17          Having reviewed the Report and Recommendation, Plaintiff’s amended complaint, and

18   the balance of the record, the Court finds and ORDERS as follows:

19          (1)     The Report and Recommendation (Dkt. No. 10) is approved and adopted.

20          (2)     Plaintiff’s amended complaint (Dkt. No. 9) and this action are DISMISSED with

21   prejudice, under 28 U.S.C. § 1915(e)(2)(B), for failure to state a cognizable claim for relief. The

22   Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g).

23

24
     ORDER - 1
25

26
              Case 2:21-cv-00239-BJR Document 11 Filed 09/13/21 Page 2 of 2




 1          (3)    The Clerk is directed to send copies of this Order to Plaintiff and to Magistrate

 2   Judge Peterson.

 3          DATED this 13th day of September, 2021.

 4

 5                                               A
                                                 Barbara Jacobs Rothstein
 6
                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER - 2
25

26
